 

4820-6132-3131v.3 13278-291

FIFTH AMENDMENT TO CREDIT AGREEMENT

This FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of January 7, 2019 (the “Fifth Amendment Execution Date”),  among EPSILON ENERGY
USA INC  (“Borrower”), the lenders  (as hereinafter defined), and TEXAS CAPITAL
BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such
capacity, “Administrative Agent”).

WHEREAS, Borrower, the financial institutions party thereto (collectively,
together with their respective successors and assigns, the “Lenders”), and
Administrative Agent are parties to that certain Credit Agreement dated as of
July 29, 2013, as amended by First Amendment to Credit Agreement dated as of
December 10, 2015, Second Amendment to Credit Agreement dated as of October 11,
2016,  Third Amendment to Credit Agreement dated as of February 21, 2017, and
Fourth Amendment to Credit Agreement dated as of August 4, 2017 (as so amended,
the “Credit Agreement”);

WHEREAS, Borrower has requested that Administrative Agent and the Lenders amend
the Credit Agreement as hereinafter provided;

WHEREAS, subject to the terms and conditions set forth herein, Administrative
Agent and the Lenders are willing to agree to such amendment; and

WHEREAS, Borrower, the Lenders and Administrative Agent acknowledge that the
terms of this Amendment constitute an amendment and modification of, and not a
novation of, the Credit Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions.  Unless otherwise defined in this Amendment, capitalized
terms used in this Amendment that are defined in the Credit Agreement shall have
the meanings assigned to such terms in the Credit Agreement.

SECTION 2. Amendment to the Credit Agreement.  Subject to satisfaction of the
conditions of effectiveness set forth in Section 3 of this Amendment, the
parties hereto agree that:

Section 1.1 of the Credit Agreement is hereby amended to amend and restate the
following definition in its entirety to read as follows:

“Maturity Date” means March 1, 2022, or such earlier date on which the
Commitment of each Revolving Credit Lender terminates as provided in this
Agreement; provided,  however, that if such date is not a Business Day, the
Maturity Date shall be the next succeeding Business Day.

SECTION 3. Conditions of Effectiveness.  The amendment set forth in Section 2 of
this Amendment, as well as any other terms and conditions set forth herein,
shall be effective as of date Administrative Agent shall have received each of
the following, which shall be in form and substance satisfactory to
Administrative Agent:



 

 

Fifth Amendment to Credit Agreement

Page 1

--------------------------------------------------------------------------------

 



(a) a counterpart of this Amendment executed by Borrower, Guarantors, the
Lenders and Administrative Agent;

(b) (i) joinders to the Guaranty and each applicable Security Document
(collectively, the “Joinders”) executed by Dewey Energy Holdings, LLC and Dewey
Energy GP, LLC (collectively, the “New Guarantors”), (ii) officer’s
certificates, attaching authorizing resolutions, incumbencies and Constituent
Documents, with respect to the New Guarantors, (iii) certificates of the
appropriate governmental officials of the state of organization of each New
Guarantor as to the existence and good standing of each New Guarantor, and (iv)
the results of a UCC searches on the New Guarantors showing all financing
statements and other documents or instruments on file against the New Guarantors
in the appropriate filing offices;

(c) evidence that Borrower has entered into Acceptable Commodity Hedging
Transactions at prices acceptable to Administrative Agent as are necessary to
cover at least 50% of Projected Production of natural gas for calendar year 2019
and 25% of Projected Production of natural gas for calendar year 2020, in each
case, from the Oil and Gas Properties of Borrower and its Subsidiaries used in
determining the Borrowing Base;

(d) all fees and expenses required to be paid pursuant to the Loan Documents,
including, without limitation, the fees and expenses of Winstead PC invoiced on
or prior to the Fifth Amendment Execution Date; and

(e) such other certificates, documents, consents or opinions as the
Administrative Agent reasonably may require.

SECTION 4. Increase of Borrowing Base.  Subject to the satisfaction of the
conditions of effectiveness set forth in Section 3 of this Amendment and
effective as of the Fifth Amendment Execution Date, the Borrowing Base is hereby
increased from $13,500,000 to $23,000,000.  The foregoing redetermination of the
Borrowing Base is a periodic redetermination of the Borrowing Base under Section
2.10(b) of the Credit Agreement.  The Borrowing Base as so adjusted shall remain
in effect until the next periodic redetermination of the Borrowing Base under
Section 2.10(b) of the Credit Agreement, unless otherwise adjusted pursuant to
the other provisions of Section 2.10 of the Credit Agreement.

SECTION 5. Post-Closing Covenant.  On or before January 17, 2019, Borrower shall
pay to Administrative Agent a Borrowing Base increase and extension fee in an
amount equal to $172,500.

SECTION 6. Acknowledgment and Ratification.  As a material inducement to
Administrative Agent and the Lenders to execute and deliver this Amendment, each
Obligated Party acknowledges and agrees that the execution, delivery, and
performance of this Amendment shall, except as expressly provided herein, in no
way release, diminish, impair, reduce, or otherwise affect the obligations of
any Obligated Party under the Loan Documents, which Loan Documents shall remain
in full force and effect.

SECTION 7. Borrower’s Representations and Warranties.  As a material inducement
to Administrative Agent and the Lenders to execute and deliver this Amendment,
each Obligated Party represents and warrants to Administrative Agent and the
Lenders (with the knowledge and

Fifth Amendment to Credit Agreement

Page 2

--------------------------------------------------------------------------------

 



intent that Administrative Agent and the Lenders are relying upon the same in
entering into this Amendment) that, as of the Fifth Amendment Execution Date:

(a) The execution, delivery, and performance by such Person of this Amendment
and the Joinders to the extent party thereto and compliance with the terms and
provisions hereof and thereof have been duly authorized by all requisite action
on the part of such Person and do not and will not (i) violate or conflict with,
or result in a breach of, or require any consent under (A) the Constituent
Documents of such Person, (B) any applicable law, rule, or regulation or any
order, writ, injunction, or decree of any Governmental Authority or arbitrator
which could result in a Material Adverse Event, or (C) any agreement or
instrument to which such Person is a party or by which it or any of its
Properties is bound or subject which could result in a Material Adverse Event,
or (i) constitute a default under any such agreement or instrument which could
result in a Material Adverse Event, or result in the creation or imposition of
any Lien upon any of the revenues or assets of such Person.

(b) This Amendment and the Joinders constitute legal, valid, and binding
obligations of such Person to the extent that it is a party thereto, enforceable
against such Person in accordance with their respective terms, except as limited
by Debtor Relief Laws.

(c) No authorization, approval, or consent of, and no filing or registration
with, any Governmental Authority or third party is or will be necessary for the
execution, delivery, or performance by such Person of this Amendment or the
Joinders to the extent party thereto or the validity or enforceability hereof or
thereof.

(d) All of the representations and warranties contained in Article 6 of the
Credit Agreement are true and correct on and as of the Fifth Amendment Execution
Date with the same force and effect as if such representations and warranties
had been made on and as of the Fifth Amendment Execution Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Section 7(d), the representations and
warranties contained in Section 6.2 of the Credit Agreement shall be deemed to
refer to the most recent statements furnished pursuant to Section 7.1(a) and (b)
of the Credit Agreement, respectively.

(e) At the time of and after giving effect to this Amendment, no Default exists.

SECTION 8. Effect of Amendment.  This Amendment, except as expressly provided
herein, (a) shall not be deemed to be a consent to the modification or a  waiver
of any other term or condition of the Credit Agreement, any Security Document
or any other Loan Document, (b) shall not prejudice any right or rights which
Administrative Agent or the Lenders may now or hereafter have under or in
connection with the Credit Agreement,  any Security Document or any other Loan
Document, and (c) shall not be deemed to be a waiver of any existing or future
Default under the Credit Agreement, any Security Document or any other Loan
Document.

SECTION 9. Miscellaneous.  This Amendment shall be governed by, and construed in
accordance with, the law of the State of Texas.  The captions in this Amendment
are for convenience of reference only and shall not define or limit the
provisions hereof.  This Amendment may be executed in separate counterparts,
each of which when so executed and delivered shall be

Fifth Amendment to Credit Agreement

Page 3

--------------------------------------------------------------------------------

 



an original, but all of which together shall constitute one instrument.  In
evidencing this Amendment, it shall not be necessary to produce or account for
more than one such counterpart.  This Amendment, and any documents required or
requested to be delivered pursuant to Section 3 hereof, may be delivered by
facsimile or pdf transmission of the relevant signature pages hereof and
thereof, as applicable.

SECTION 10. Ratification.  Each Obligated Party ratifies and acknowledges that
the Loan Documents to which it is a party are valid, subsisting and enforceable.

SECTION 11. NOTICE OF FINAL AGREEMENT.  THIS AMENDMENT, THE OTHER LOAN DOCUMENTS
AND THE INTERCREDITOR AGREEMENT REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of page intentionally left blank.  Signature pages follow.]

 



Fifth Amendment to Credit Agreement

Page 4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
Fifth Amendment Execution Date.

EPSILON ENERGY USA INC,

as Borrower

 

 

 

 

 

By:

/s/ B. Lane Bond

Name:

B. Lane Bond

Title:

CFO

 

 

ACKNOWLEDGED AND AGREED:

 

EPSILON ENERGY LTD.,

as a Guarantor

 

 

 

 

By:

/s/ B. Lane Bond

Name:

B. Lane Bond

Title:

CFO

 

 

EPSILON MIDSTREAM, LLC,

as a Guarantor

 

By:Epsilon Energy USA Inc,

its Managing Member

 

 

 

 

By:

/s/ B. Lane Bond

Name:

B. Lane Bond

Title:

CFO

 





Fifth Amendment to Credit Agreement- Signature Page

--------------------------------------------------------------------------------

 



ACKNOWLEDGED AND AGREED:

 

DEWEY ENERGY HOLDINGS, LLC,

as a Guarantor

 

 

 

 

By:

/s/ B. Lane Bond

Name:

B. Lane Bond

Title:

CFO

 

 

DEWEY ENERGY GP, LLC,

as a Guarantor

 

 

 

By:

/s/ B. Lane Bond

Name:

B. Lane Bond

Title:

CFO





Fifth Amendment to Credit Agreement- Signature Page

--------------------------------------------------------------------------------

 



TEXAS CAPITAL BANK, NATIONAL ASSOCIATION,

as Administrative Agent and a Lender

 

 

 

 

By:

/s/ James E. Hibbert, Jr.

Name:

James E. Hibbert, Jr.

Title:

Assistant Vice President

 

Fifth Amendment to Credit Agreement- Signature Page

--------------------------------------------------------------------------------